DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.       The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

3.     The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,762,998 B2 has been reviewed and is NOT accepted. 
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). 

          Examiner respectfully requests to re-submit TD with no addition fees required.

Response to Amendment

4.        In response to the Office action dated on 11/10/2021 the amendment has been received on 03/01/2022.
          Claims 1-20 are currently pending in this application.

Response to Arguments

5.      Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. The non-statutory double patenting rejection provided in the previous Office action remains because the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting

6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.        Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 13 and 14 of U.S. Patent No. 10,762,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

          With respect to claim 1, the patented claim 1 claims an x-ray scanning system comprising: 
an x-ray source configured to produce a collimated fan beam of incident x-ray radiation; and 
a chopper wheel, configured to be irradiated by the collimated fan beam, oriented in a wheel rotation plane relative to a beam plane containing the collimated fan beam, wherein a wheel plane containing the chopper wheel is non-perpendicular relative to a beam plane containing the collimated fan beam that would provide an arrangement wherein: an effective thickness of the chopper wheel being greater than an actual thickness of the chopper wheel as a function of the orientation of the chopper wheel relative to the collimated fan beam.
           With respect to claim 2, the patented claim 1 claims the x-ray scanning system of claim 1 but fail to explicitly claim that the effective thickness is at least 25% greater than the actual thickness. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 25% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
           With respect to claim 3, the patented claim 1 claims the x-ray scanning system of claim 2 fail to explicitly claim that the effective thickness is at least 50% greater than the actual thickness.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 50% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
          With respect to claim 4, the patented claim 1 claims the x-ray scanning system of claim 3 but fail to explicitly claim that wherein the effective thickness is at least 100% greater than the actual thickness.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 100% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
          With respect to claim 5, the patented claim 1 claims the x-ray scanning system of claim 4 but fail to explicitly claim that, wherein the effective thickness is at least 400% greater than the actual thickness.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 400% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
           With respect to claim 6, the patented claim 2 claims the x-ray scanning system of claim 1, wherein an angle between the wheel rotation plane and a beam plane containing the collimated fan beam of incident radiation is less than 30°.
          With respect to claim 7, the patented claim 3 claims the x-ray scanning system of claim 6, wherein the angle between the wheel rotation plane and the beam plane containing the collimated fan beam of incident radiation is less than 15°.
          With respect to claim 8, the patented claim 4 claims the x-ray scanning system of claim 1, wherein the chopper wheel is a disk with a rim and a center, the disk including one or more radial slits extending toward the rim of the disk and toward the center of the disk, and the one or more slits being configured to pass x-ray radiation from the collimated fan beam.
           With respect to claim 9, the patented claim 5 claims the x-ray scanning system of claim 8, wherein the one or more slits are tapered slits having greater width toward the rim of the disk than toward the center of the disk.
          With respect to claim 10, the patented claim 6 claims the x-ray scanning system of claim 8, wherein the chopper wheel includes chamfering on at least two edges or on all edges of the one or more slits.
           With respect to claim 11, the patented claim 8 claims the x-ray scanning system of claim 1, wherein the x-ray source is further configured to produce the collimated fan beam of incident x-ray radiation with end-point X-ray energies in a range between about 50 keV and 500 keV.
           With respect to claim 12, the patented claim 1 claims the x-ray scanning system of claim 9, wherein the x-ray source is further configured to produce the collimated fan beam of incident x-ray radiation with end-point X-ray energies in a range between about 200 keV and 250 keV.
            With respect to claim 13, the patented claim 1 claims the x-ray scanning system of claim 1, wherein the chopper wheel is configured to output a scanning pencil beam upon a rotation thereof.
           With respect to claim 14, the patented claim 10 claims the x-ray scanning system of claim 1, the system further comprising one or more backscatter detectors configured to detect x-ray radiation backscattered by objects irradiated by the incident radiation having passed through the chopper wheel.
           With respect to claim 15, the patented claim 13 claims a method of x-ray scanning, the method comprising: producing a collimated fan beam of incident x-ray radiation; irradiating a chopper wheel with the collimated fan beam; and effecting rotation of a chopper wheel in a wheel rotation plane that is oriented relative to the collimated fan beam, wherein a wheel plane containing the chopper wheel is non-perpendicular relative to a beam plane containing the collimated fan beam that would provide an arrangement wherein: an effective thickness of the chopper wheel is greater than an actual thickness of the chopper wheel.
          With respect to claim 16, the patented claim 13 claims the method of claim 15 but fail to explicitly claim that the effecting rotation in the wheel rotation plane that is oriented relative to the collimated fan beam is such that the effective thickness is at least 25% greater than the actual thickness.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 25% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
            With respect to claim 17, the patented claim 13 claims the method of claim 16 but fail to explicitly claim that the effecting rotation in the wheel rotation plane that is oriented relative to the collimated fan beam is such that the effective thickness is at least 50% greater than the actual thickness.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 50% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
            With respect to claim 18, the patented claim 13 claims the method of claim 17 but fail to explicitly claim that the effecting rotation in the wheel rotation plane that is oriented relative to the collimated fan beam is such that the effective thickness is at least 100% greater than the actual thickness.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 100% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
           With respect to claim 19, the patented claim 13 claims the method of claim 18 fail to explicitly claim that the effecting rotation in the wheel rotation plane that is oriented relative to the collimated fan beam is such that the effective thickness is at least 400% greater than the actual thickness.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the chopper wheel of the scanning system of claim 1, wherein the effective thickness is at least 400% greater than the actual thickness, since it has been held that where the general conditions of a claim are disclosed in the prior  art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
          With respect to claim 20, the patented claim 14 claims the method of claim 15, wherein effecting rotation of the chopper wheel includes causing the rotation with an angle between the wheel rotation plane of the chopper wheel and the beam plane containing the collimated fan beam of incident radiation being less than 30°.

Conclusion

8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    March 21, 2022